This cause was submitted along with a subsequent appeal in this case by second writ of error, this day decided, wherein the judgment of the Circuit Court of Duval County was affirmed. On the authority of that case, the order of the Circuit Court granting a new trial to which writ of error was taken in this case, is affirmed. *Page 415 
Affirmed.
TERRELL, C. J., BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.